Per Curiam.

There is neither allegation nor proof with respect to the residence of the defendants.
As the jurisdiction of the court depends upon the residence of the defendants within the territorial limits of the city of New York, as now constituted, and as such jurisdiction must affirmatively appear upon the record, it follows that the judgment herein must be reversed. Tyroler v. Gummersbach, 28 Misc. Rep. 151.
As, however, the question was first raised on appeal, no costs will be awarded in directing a new trial. Willis v. Parker, 30 Misc. Rep. 750; 62 N. Y. Supp. 1078.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, without costs.